DETAILED ACTION
The present office action is in response to claims filed on 12/30/2018.  Claims 1 – 8 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification is generally objected to as a whole for the same issues discussed in the claim objections and 35 U.S.C. 112(b) rejections below.  
The Examiner notes the claim language is copied directly from the specification.  
Appropriate correction is requested.  

Claim Objections
Claims 1 – 8 are objected to because of the following informalities:
Claim 1, line 1, recites “An air intelligent circulation filter window for confined space, comprising a”, which should recite “An air intelligent circulation filter window for a confined space”. 
Claims 1 recites “the upper window frame 11 and the lower window frame 12 are symmetrically arranged up and down, and the support plate 13 is vertically symmetrically disposed between the upper window frame 11 and the lower window frame 12” in lines 4-7 which should 
The Examiner believes “up and down” is referring to top and bottom and not an orientation of the frames in the up and down/vertical orientation, since the support plate 13 is vertically disposed between the upper window frame 11 and the lower window frame 12.  As illustrated in Figure 1, the upper window frame 11 and the lower window frame 12 are horizontally arranged.
Claim 1, line 15, recites “provided with the protrusions, the protrusions 112 are inlaid with the glass 14;” which should recite “provided with protrusions 112, the protrusions 112 are inlaid with glass 14;”.
This corrects the insufficient antecedent basis for both “the protrusions” and “the glass 14”.
Claim 1, line 20, recites “on two sides of the opening of the second cavity separated by the glass.”, which should recite “on two sides of the upward opening of the second cavity 124 separated by the glass 14,” to 
This corrects antecedent basis for “the opening of the second cavity” (which was established as “an upward opening” in line 11), maintains consistency with using the reference numbers (124), and corrects the grammatical typo of the line ending in a period and not a comma. 
Claim 1, lines 25-26 recites “mixer 213 is a first housing 2131 having a tapered inner cavity; the inner cavity of the first housing is provided with a thread 2144; the humidifying water tank”, which should recite “mixer 213 is a first housing 2131 having a tapered inner cavity; the tapered inner cavity of the first housing 2131 is provided with a thread 2144; the humidifying water tank”.
This corrects antecedent basis for “the inner cavity” (which was established as “a tapered inner cavity” previously in the line) and maintains consistency with using the reference numbers (2131). 
Claim 1, line 28, recites “pump 212 and the first air filter 214 are connected; the air outlet of the first air” which should recite “pump 212 and the first air filter 214 are connected’ an air outlet of the first air”.
This corrects insufficient antecedent basis for “the air outlet”. 
Claim 1, line 30, recites “the first interface 2133 and the second interface 2132 on the first housing 2131;” which should recite “a first interface 2133 and a second interface 2132 on the first housing 2131”.
This corrects insufficient antecedent basis for “the first interface 2133” and “the second interface 2132”. 
Claim 1, line 37, recites “to the air outlet of the second air pump 33, an air outlet 334 connected to the” which should recite “to an air outlet of the second air pump 331, and an air outlet 334 connected to the”. 
This corrects insufficient antecedent basis for “the air outlet”, corrects the reference number for “the second air pump 33[1], and clarifies (by adding “and”) that “an air outlet 334 connected to the second air filter 332” is the last component that both the first filter pump 31 and the second filter pump 33 include.  
Claim 1, line 40, recites “wherein the air inlet of the second air pump 331 and the second cavity” which should recite “wherein an air inlet of the second air pump 331 and the second cavity”.
This corrects insufficient antecedent basis for “the air inlet”. 
Claim 1, line 43, recites “are connected with the air compressor 322; the surface of the air compressor” which should recite “are connected with an air compressor 322; a surface of the air compressor”. 
This corrects insufficient antecedent basis for “the air compressor 322” and “the surface”.
Claim 1, line 44, recites “322 is provided with an electric cooling plate 323; the heat exchange cavities” which should recite “322 is provided with an electric cooling plate 323; the plurality of heat exchange cavities 32”.
Antecedent basis for “a plurality of heat exchange cavities 32” was established in lines 33-34.
Claim 2, line 1, recites “The air intelligent circulation window for confined space of claim 1,” which should recite “The air intelligent circulation window for the confined space of claim 1,”.
Antecedent basis for “a confined space” was established in line 1 of Claim 1, from which Claim 2 depends. 
Claim 2, line 2 recites “wherein the lower window frame 12 is provided with a baffle 11, and the upper” which should recite “wherein the lower window frame 12 is provided with a baffle 11, and an upper”.
This corrects insufficient antecedent basis for “the upper end of the baffle 121”. 
Claim 3, line 1, recites “The air intelligent circulation window for confined space of claim 1,” which should recite “The air intelligent circulation window for the confined space of claim 1,”.
Antecedent basis for “a confined space” was established in line 1 of Claim 1, from which Claim 3 depends. 
Claim 3 recites the limitation “the first cover 125” in line 2.  Claim 1 recites “the first cover 122” and “the second cover 125”.
If the typo is interpreted as the reference number, it should instead recite “the first cover 125”.
If the reference number is interpreted as correct and the typo is with “first”, it should instead recite “the second cover 122”. 
In light of the specification, which recites “the first cover is made of a mesh plate”, the Examiner interprets the typo to be with the reference number and “the first cover 125” in line 3 should instead recite “the first cover 122”. 
Claim 4, line 1, recites “The air intelligent circulation window for confined space of claim 1,” which should recite “The air intelligent circulation window for the confined space of claim 1,”.
Antecedent basis for “a confined space” was established in line 1 of Claim 1, from which Claim 4 depends. 
Claim 5, line 1, recites “The air intelligent circulation window for confined space of claim 1,” which should recite “The air intelligent circulation window for the confined space of claim 1,”.
Antecedent basis for “a confined space” was established in line 1 of Claim 1, from which Claim 5 depends. 
Claim 6, line 1, recites “The air intelligent circulation window for confined space of claim 1,” which should recite “The air intelligent circulation window for the confined space of claim 1,”.
Antecedent basis for “a confined space” was established in line 1 of Claim 1, from which Claim 6 depends. 
Claim 7, line 1, recites “The air intelligent circulation window for confined space of claim 1,” which should recite “The air intelligent circulation window for the confined space of claim 1,”.
Antecedent basis for “a confined space” was established in line 1 of Claim 1, from which Claim 7 depends. 
Claim 8, line 1, recites “The air intelligent circulation window for confined space of claim 1,” which should recite “The air intelligent circulation window for the confined space of claim 1,”.
Antecedent basis for “a confined space” was established in line 1 of Claim 1, from which Claim 8 depends. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 5 recites “…the support plate 13 is…”.  However, antecedent basis was established for “two support plates 13” in line 4.  This yields the claim indefinite, because it is unclear if only one of the two support plates 13 is disposed between the upper window frame 11 and the lower window frame 12, or if both support plates are disposed between the upper window frame 11 and the lower window frame 12.
Looking at Applicant’s Figure 1, only one support plate 13 is illustrated.  The Examiner believes a second support plate 13 is disposed on the opposite vertical side of glass 14, but this is not supported by the specification.  The specification provides no further detail on how to interpret this limitation.
For purposes of rectifying the antecedent basis issue for examination, the Examiner interprets “…the support plate 13 is…” in line 5 to be “…the two support plates 13 are…”.
Claim 1 recites the limitation “the upper and lower ends of the support plate are respectively fixedly connected to each other” in lines 7-8.  This yields the claim indefinite.
There is insufficient of antecedent basis for “the upper and lower ends”.  
Antecedent basis was established for “two support plates 13” in line 4, but this limitation recites “the support plate [singular]”.  This yields the claim indefinite, because it is unclear if the upper end and the lower end of only one of the support plates are fixedly connected to each other, or if the upper ends and lower ends of both support plates are fixedly connected to each other. 
If the limitation were corrected for purposes of antecedent basis to recite “upper and lower ends of the two support plates 13 are respectively fixedly connected to each other”, it is unclear if the upper and lower end of each support plate are fixedly connected to each other, or if the upper ends of both support plates are fixedly connected to each other and the lower ends of both support plates are fixedly connected to each other. 
Looking at Applicant’s Figure 2, only one support plate 13 is illustrated.  The Examiner believes a second support plate 13 is disposed on the opposite vertical side of glass 14, but this is not supported by the specification.  The specification provides no further detail on how to interpret this limitation.
For purposes of rectifying the antecedent basis issues for purposes of examination, the Examiner interprets “the upper and lower ends of the support plate are respectively fixedly connected to each other” in lines 7-8 to recite “upper and lower ends of the two support plates 13 are respectively fixedly connected to each other”.
Claim 1, line 12 recites “…the support plate 13 is…”.  However, antecedent basis was established for “two support plates 13” in line 4.  This yields the claim indefinite, because it is 
Looking at Applicant’s Figure 2, only one support plate 13 is illustrated.  The Examiner believes a second support plate 13 is disposed on the opposite vertical side of glass 14, but this is not supported by the specification.  The specification provides no further detail on how to interpret this limitation.
For purposes of rectifying the antecedent basis issue for examination, the Examiner interprets “…the support plate 13 is…” in line 12 to be “…the two support plates 13 are U-shaped structures”.
Claim 1, lines 13 and 14, respectively recite the limitations “the notches of the two support plates” and “the groove of the support plate”.  There is insufficient antecedent basis for both “the notches” and “the groove” in the claim.
The support plate 13 is a U-shaped structure.  The Examiner believes “the notches of the two support plates” and “the groove of the support plate” are both referring to the interior open space/void defined between the 3 walls of the U-shaped structure.  However, it is noted neither the notches nor the groove are illustrated in the figures and the specification does not provide any further detail to interpret these limitations.
Based on the Examiner’s interpretation above, one of ordinary skill in the art would consider the interior open space/void defined between the 3 walls of the U-shaped structure to be a groove and not a notch.  
The Examiner interprets “the notches of the two support plates are opposite to each other” in line 13 to recite “each of the two support plates 13 comprises a groove within the U-shaped structure, where the groove of each of the two support plates 13 are opposite to each other”.
Specifically regarding the limitation “the groove of the support plate”, antecedent basis was established for “two support plates 13” in line 4.  As the Examiner interprets line 13 of the claim above, each of the two support plates 13 comprises a groove.  Therefore, the Examiner interprets “the groove of the support plate” in line 14 to recite “the groove of each of the two support plates 13”. 
Claim 1, line 30, recites “the other end of the mixer 213 is connected with the through hole 113,”.  This yields the claim indefinite since there is insufficient antecedent basis for either end of the mixer 213 in the claim.
Which end of the mixer 213 is “the other end of the mixer 213” that is connected with the through hole 113?  Although the claim does not recite the end of the mixer 213 opposite “the other end of the mixer 213” is connected to a specific component, the wording “the other end of the mixer 213” alludes that the opposite end should be connected to something.  
Figure 4 illustrates the right end of mixer 213 connected to through hole 113 and the left end of mixer 213 is somehow connected to the humidifying water tank 211.  No further detail on how to interpret this limitation is provided in the specification.  
For purposes of rectifying the insufficient antecedent basis issue, the Examiner interprets “the other end of the mixer 213 is connected with the through hole 113,” in line 30 to recite “an end of the mixer 213 is connected with the through hole 113;”. 
Claim 1, lines 40-41, recite “the heat exchange cavity 32 is coiled with a heat exchanger tube 321”.  This yields the claim indefinite since antecedent basis is established for “a plurality of heat exchange cavities 32” in lines 33-34.
Is only one of the plurality of heat exchange cavities 32 coiled around a heat exchanger tube 321?  Are the plurality of heat exchange cavities 32 coiled around a single heat 
Looking at Figures 5 and 6, it appears only one heat exchange cavity is coiled around a single heat exchange tube 321.  The specification provides no further detail as to how to interpret this limitation.
For purposes of examination, the Examiner interprets “the heat exchange cavity 32 is coiled with a heat exchanger tube 321” in lines 40-41 to recite “each heat exchange cavity 32 of the plurality of heat exchange cavities 32 is coiled with a respective heat exchanger tube 321”. 
Claims 2 – 8 are rejected for their dependency on Claim 1.
Appropriate action is required.

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The closest prior art of record is the following:
Raninen et al. (U.S. Patent No. 4,641,466), which teaches a window circulation unit (Figure 1) comprising an upper window frame (10), a lower window frame (11), two support plates (the two vertical frames connecting 10 and 11 on either side of 14), glass (14), an electric heating wire (13), two filters (16), and an air blowing device (7).
Christensen et al. (U.S. Patent No. 8,221,201) teaches an intelligent window circulation unit (Figure 1a and 2) that comprises first (36) and second (37) chambers that has various modes (normal scenario, minimum scenario, cooling) depending on the season (warm weather, cold weather).  
Kim et al. (U.S. Pre-Grant Publication 2004/0253917) teaches a window circulation unit (Figure 2) that has a first fan (213) in the outdoor air flow passage (212) and as second fan (223) in the indoor air flow passage (222).  
However, the prior art does not teach, either alone or in combination, the structural and operative relationship between the first cavity having the air blowing device including the first sensor group, the humidifying water tank, the first air pump, the mixer, the first air filter, the thread, and the ultrasonic transducer, the second cavity having the upward opening, and the third cavity having the circulation filtration device including the first filter pump, the plurality of heat exchange cavities, the second filter pump, and the second filter group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/D. T./
Examiner, Art Unit 3762
04/09/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746